The Family Court’s determination that the father neglected his infant daughter due to his drug use was supported by a preponderance of the evidence (see Family Ct Act § 1012 [fl [i] [B]; § 1046 [b] [I]). The evidence established, inter alia, that the father had a criminal history of drug possession, including an arrest six months before the child was born, and that during the pendency of the neglect proceeding, he tested positive for cocaine (see Matter of Tylasia B. [Wayne B.], 72 AD3d 1074 [2010]; Matter of Issiah C., 24 AD3d 438 [2005]; Family Ct Act § 1046 [a] [iii]). Dillon, J.P., Dickerson, Austin and Sgroi, JJ., concur.